
	
		II
		112th CONGRESS
		1st Session
		S. 610
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To provide for the conveyance of approximately 140 acres
		  of land in the Ouachita National Forest in Oklahoma to the Indian Nations
		  Council, Inc., of the Boy Scouts of America, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Help to Access Land for the Education
			 of Scouts or HALE Scouts Act.
		2.Land conveyance,
			 Ouachita National Forest, Oklahoma
			(a)FindingCongress finds that it is in the public
			 interest to provide for the sale of certain federally owned land in the
			 Ouachita National Forest in Oklahoma to the Indian Nations Council, Inc., of
			 the Boy Scouts of America, for market value consideration.
			(b)Conveyance
			 requiredSubject to valid
			 existing rights, the Secretary of Agriculture shall convey, by quitclaim deed,
			 to the Indian Nations Council, Inc., of the Boy Scouts of America (in this
			 section referred to as the Council) all right, title, and
			 interest of the United States in and to certain National Forest System land in
			 the Ouachita National Forest in the State of Oklahoma consisting of
			 approximately 140 acres, depending on the final measurement of the road set
			 back and the actual size of the affected sections, as more fully described in
			 subsection (c). The conveyance may not include any land located within the
			 Indian Nations National Scenic and Wildlife Area designated by section 10 of
			 the Winding Stair Mountain National Recreation and Wilderness Area Act (16
			 U.S.C. 460vv–8).
			(c)Covered
			 landsThe National Forest
			 System land to be conveyed under subsection (b) is depicted on the map entitled
			 Boy Scout Land Request—Ouachita NF. The map shall be on file and
			 available for public inspection in the Forest Service Regional Office in
			 Atlanta, Georgia.
			(d)ConsiderationAs consideration for the land conveyed
			 under subsection (b), the Council shall pay to the Secretary an amount equal to
			 the fair market value of the land, as determined by an appraisal approved by
			 the Secretary and done in conformity with the Uniform Appraisal Standards for
			 Federal Land Acquisitions and section 206 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1716).
			(e)Use of
			 proceedsThe consideration
			 received under subsection (d) shall be deposited in the fund established by
			 Public Law 90–171 (commonly known as the Sisk Act; 16 U.S.C.
			 484a). The amount so deposited shall be available to the Secretary, without
			 further appropriation, for expenditure for the acquisition of land and
			 interests in land in the Ouachita National Forest.
			(f)Survey and
			 administrative costsThe
			 exact acreage and legal description of the land to be conveyed under subsection
			 (b) shall be determined by a survey satisfactory to the Secretary. The Council
			 shall pay the reasonable costs of survey, appraisal, and any administrative
			 analyses required by law.
			(g)AccessAccess to the land conveyed under
			 subsection (b) shall be from the adjacent land of the Council or its successor.
			 Notwithstanding section 1323(a) of the Alaska National Interest Lands
			 Conservation Act (16 U.S.C. 3210(a)), the Secretary shall not be required to
			 provide additional access to the conveyed land.
			(h)Additional terms
			 and conditionsThe Secretary
			 may prescribe such terms and conditions on the conveyance under subsection (b)
			 as the Secretary considers in the public interest, including the reservation of
			 access rights to the conveyed land for administrative purposes.
			
